In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-04-00835-CR
____________

JAMES EARL WATKINS, Appellant

V.

THE STATE OF TEXAS, Appellee




On Appeal from the 263rd District Court
Harris County, Texas
Trial Court Cause No. 928921



 
MEMORANDUM  OPINION
               We lack jurisdiction to hear this appeal.  The trial court sentenced appellant,
James Earl Watkins, and signed a final judgment in this case on June 1, 2004. 
Watkins did not file a motion for new trial, and therefore the deadline for filing a
notice of appeal was July 1, 2004, 30 days after sentencing.  See Tex. R. App. P.
26.2(a)(1).
               Watkins filed a pro se notice of appeal on July 21, 2004, 20 days after the
deadline.  An untimely notice of appeal fails to vest the appellate court with
jurisdiction to hear the case.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim.
App. 1998); Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996).
               We therefore dismiss the appeal for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Alcala.
Do not publish.   Tex. R. App. P. 47.2(b).